                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 
 UNITED STATES OF AMERICA,

                       -against-
                                                                      21-cr-58 (MKV)
 ILONA DZHAMGAROVA, IGOR REZNIK, and
                                                                          ORDER
 ARTHUR ARCADIAN,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a joint status letter from the parties dated June 21, 2021. [ECF No.

44.] The parties request (1) an adjournment of the conference scheduled for July 1, 2021, to a date

in September to give Defendants additional time to review discovery and assess whether to file

any motions and so the parties may continue to engage in plea negotiations and (2) that all time be

excluded under the Speedy Trial Act from July 1, 2021, until the next scheduled conference.

       IT IS HEREBY ORDERED that the conference scheduled for July 1, 2021, at 10:00 AM

is adjourned to September 14, 2021, at 2:00 PM. IT IS FURTHER ORDERED that all time under

the Speedy Trial Act be excluded from July 1, 2021, to September 14, 2021. Given the need for

Defendants to review discovery, meet with counsel, and assess motion practice; the need for the

parties to continue to explore a consensual disposition of the case; the limited availability of jury

trials due to restrictions related to the COVID-19 pandemic; and Defendants’ consent to exclude

time, the Court finds that the ends of justice served by excluding all time from July 1, 2021, to

September 14, 2021, outweigh the interest of the public and Defendant in a speedy trial.

SO ORDERED.
                                                      _________________________________
                                                      _ ____
                                                      __  _ ____________________
                                                                              ____
                                                                                 _ __
                                                                                 __ _ __
                                                                                      ____
                                                                                         _____
                                                                                         ____
                                                                                            ___
Date: June 21, 2021                                   MARY YKKAYAY VYSKOCIL
                                                                     VYS
                                                                       YSKO
                                                                       YS  K CIIL
      New York, NY                                    United States
                                                             States District
                                                                         strict Judge
                                                                      Diist     Jud
                                                                                  dge
